UNITED STATES OF AMERICA                      *      IN THE

       Plaintiff                              *      UNITED STATES

v.                                            *      DISTRICT COURT

RAMIREZ D. RODRIGUEZ                          *      OF MARYLAND

       Defendant                              *      VIOLATION NOS:

                                              *      7281526-7281528

       *     *      *          *      *       *      *       *     *      *      *
                                    MOTION FOR DISCOVERY

       The Defendant, RAMIREZ D. RODRIGUEZ, by and through his

attorneys, Peter S. O'Neill and Murnane & O'Neill, hereby moves

this Honorable Court for a pre-trial order granting discovery and

other relief and in support thereof, the following is averred:

       1.    That        the       Government       has      not   provided      voluntary

discovery        which     prevents        the       Defendant     from       successfully

presenting a defense in the above-captioned case.

       2.    That the Defendant requests that the government be

directed to furnish to him the discovery materials as hereinafter

stated:
             A.     Any relevant written or recorded statements made

by    the   Defendant,         or    copies       thereof,    within   the     possession,

custody or control of the government, the existence of which is

known, or by the exercise of due diligence may become known, to

the attorney for the government;

             B.     That portion of any written records containing

the    substance     of        any    relative       oral    statement        made   by   the

Defendant whether before or after the arrest in response to
interrogation by any person then known to the Defendant to be a
government agent;

            C.    Any recorded testimony of the Defendant before a

Grand Jury which relates to the offense charged.

            D.    The     substance        of    any     other    relevant     oral

statement made by the Defendant whether before or after the

arrest in response to interrogation by any person then known by

the Defendant to be a government agent and the government intends

to use that statement at trial.

            E.    A copy of the Defendant’s prior criminal record,

if any, as is within the possession, custody or control of the

government, the existence of which is known, or by the exercise

of due diligence may become known, to the attorney for the

government.

            F.    Copies       of    any    photographs,         books,   papers,

documents, tangible objects, buildings or places, or other copies

or portions thereof which are within the possession, custody or

control    of    the    government    and       which    are   material   to    the

preparation of the Defendant=s defense, or are intended for the
use by the government as evidence in chief at the trial, or were

obtained from or belonging to the Defendant.

            G.    Copies of any results or report of physical or

mental examinations and/or scientific tests or experiments, or

copies    thereof,     which   are   within      the    possession,   custody   or

control of the government, the existence of which is known, or by

the exercise of due diligence may become known, to the attorney

for the government, and which are material to the preparation of
the defense or intended for use by the government as evidence in
chief at the time of trial.

          H.    All   memorandum    by   investigating   agents   of   the

government in which the Defendant is mentioned.

     WHEREFORE, the Defendant requests this Court.

          a.    To direct the government to produce the discovery

materials and information requested herein for inspection and

copying by the Defendant and her Counsel;

          b.    For an Order setting a date upon which production

of the materials and information set forth herein shall be made

by the government; and

          c.    For   an   Order     requiring    the    government    to

supplement its production of discovery materials upon discovery

by it of additional evidence, information and materials.


                                   ________________________________
                                   PETER S. O'NEILL
                                   peter@murnaneandoneill.com
                                   #8501010459
                                   Murnane & O'Neill
                                   Suite 200
                                   7425 Baltimore-Annapolis Blvd.
                                   Glen Burnie, Maryland 21061
                                   (410) 761-6800
                                   Attorney for Defendant
               REQUEST FOR HEARING PURSUANT TO RULE 6

     A hearing is requested on the Defendant’s Motion.

                                   _________________________________
                                   PETER S. O'NEILL
                       CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that on March 22, 2019 a copy of the
foregoing Entry Of Appearance was sent via electronic filing
using the PACER System to the United States Attorney, United
States Attorney's Office.
                                   ________________________________
                                   PETER S. O’NEILL
